ORDER
The motion to dismiss this proceeding having been submitted to the Court for decision pursuant to its prior orders,
IT IS ORDERED AND ADJUDGED:
(1) The motion of respondent Charles F. Moses filed herein on January 14, 1977, to dismiss this proceeding is granted and this proceeding is hereby dismissed.
(2) We grant the motion to dismiss on the following grounds: (a) *555no bona fide justiciable controversy is presented but rather an application for an adversary opinion that this Court is not empowered to issue; (b) evidentiary questions abound and by reason thereof we decline to take original jurisdiction herein pursuant to an order of December 2, 1976.
(3) The application for additional attorney fees by respondent Charles F. Moses is denied.